DETAILED ACTION
1.	The communication is in response to the application received 08/16/2018, wherein claims 1-15 are pending and are examined as follows.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 09/06/2018, 03/07/2019, and 03/29/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
4.	The disclosure is objected to because of the following informalities: para 00138 discloses “current transformation unit 820 expands over an outline of a current picture” (emphasis added).  Based on other parts of the specification (e.g., para 00139), it appears “expands” should read “extends”. Please check and update accordingly.  Appropriate correction is required.
5.	The disclosure is objected to because of the following informalities: para 0028 with respect to Fig. 8 discloses “an operation of determining whether a transformation unit is out of an outline of a picture” (emphasis added). Fig. 8 however appears to show the transformation unit 820 as being partially outside of the outline of the picture. In other words the unit is not all out of .  Appropriate correction is required.
Claim Objections
6.	Claim 13 is objected to because of the following informalities:   the phrase “out of an outline of a picture”  (emphasis added) seems to read differently than extending across an outline of a picture as noted for e.g., in para 00150 of the specification. The former can be interpreted as literally being outside the picture boundary while the latter can be thought of as being both partially inside and outside of the boundary. Please clarify as needed.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheon US 2011/0103701 A1, hereinafter referred to as Cheon since Cheon teaches a coding means for determining if an image region deviates from a boundary of a current picture and if so, dividing the region to obtain a coding unit having a smaller size than the size of the image coding unit and then encoding only the region that does not deviate from the boundary of the current picture (see e.g. abstract).
Claim(s) 13-15 are further rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheon for the same reason given above.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 13,  Cheon discloses “An image decoding method comprising: determining whether a current transformation unit partitioned from a coding unit is out of an outline of a picture [Cheon discloses a determiner (e.g., Figs. 9 and 16) to determine if a coding unit (CU) includes a region that deviates from a boundary of a current picture (e.g., Figs. 10-13). Since transformation units (TU) are formed from the CU (Fig. 8B), Cheon is deemed relevant], by comparing a location of the current transformation unit in the picture to at least one of a width and height of the picture [Fig 14 and associated text show the frame height and frame width of a current picture that are considered during the foregoing determining process]; partitioning the current transformation unit in at least one direction into a plurality of transformation units when the current transformation unit is out of the outline of the picture [Cheon partitions CUs in a given direction as shown in for e.g. Figs. 10-13 (and corresponding text) when it has been determined that said CU includes a region that deviates from a boundary of the current picture];  obtaining, from a bitstream, partition information of the current transformation unit and partitioning the current transformation unit into a plurality of transformation units, based on the partition information when the current transformation unit is not out of the outline of the picture [See e.g. para 0175-0178 regarding parser receiving a bitstream on a CU that does not deviate from the picture boundary]; and inversely transforming a transformation unit, which is no longer partitioned, from among the plurality of transformation units.  [Inverse transformation in the decoding process is performed as per Fig. 5]
Regarding claim 14,   Cheon teaches all the limitations of claim 13, and is analyzed as previously discussed with respect to that claim. Cheon further teaches “wherein the current transformation unit is recursively partitioned in at least one direction into a plurality of transformation units until at least one transformation unit of the plurality of transformation units is not out of the outline of the picture.”  [See the recursive partitioning of the current block when outside the picture boundary as shown in Figs. 10-12]
Regarding claim 15,  Cheon teaches all the limitations of claim 13, and is analyzed as previously discussed with respect to that claim. Cheon further suggests/teaches “wherein the partition information of the current transformation unit is not obtained from the bitstream when the current transformation unit is out of the outline of the picture.” [Regions that deviate from the boundary of the current picture may be set to arbitrary residual values (e.g., zero) which is taken to mean there is no signaling of partition information]

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2008/0240246 A1), in view of Zhao et al. (US 2016/0050419 A1), hereinafter referred to as Lee and Zhao, respectively.
Regarding claim 1,  Lee discloses “An image decoding method comprising: determining reference pixels for partitioning a coding unit, from among pixels adjacent to the coding unit [See for e.g. Figs. 4-6, 9A and 9B and associated text (e.g., para 0051-0055) where reference pixels adjacent to current block are used for partitioning said block]; determining a partition location indicating a location of a boundary for partitioning the coding unit, based on at least one of a location having a highest pixel gradient [Partition locations are based on neighboring consecutive pixels of a current block whose difference values exceed a predetermined threshold (e.g. para 0041-0048). Exceeding the threshold implies a highest pixel gradient that defines an edge (e.g., Figs. 6-9 and para 0044-0048 and 0052). See Zhou below for additional support regarding highest pixel gradient] and a location of a detected edge from among the reference pixels [Detected pixels satisfying the above threshold belong to edges which facilitate dividing said block along predetermined direction lines(para 0044-0045)]; obtaining a plurality of prediction units from the coding unit by partitioning the coding unit in a predetermined direction from the partition location [See predetermined prediction lines (e.g., Fig. 8 and para 0044-0046) as shown for e.g. in Figs. 6-7, and 9]; and performing a prediction of the plurality of prediction units.” [Para 0039. ME/MC is performed on each of the plurality of partitions of the current block based on the foregoing partitioning process]
[Para 0147-0148 identify predicted start points of a partition boundary to a current block., based on at least one of a location having a highest pixel gradient”.  [The reference sample having the maximum slope determines the predicted start point (para 0148)]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coding methods disclosed by Lee for partitioning a current block to add the teachings of Zhao for dividing the current block based on reference sample positions having maximum slope so as to limit the number and/or types of depth modeling modes (DMMs) for intra-coding depth data thereby reducing the complexity associated with coding said data (para 0005).
Regarding claim 2,  Lee and Zhao teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Lee further discloses “wherein the predetermined direction is a direction for vertically or horizontally partitioning the coding unit.”  [Given the ‘or’ condition, see e.g., Fig 9A which shows a vertical partition of the current block. Horizontal partitions are also possible via para 0047-0048. Also see para 0050 where ‘other directions’ may be used]
Regarding claim 5,  Lee and Zhao teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Lee further discloses “wherein the performing the prediction comprises setting predicted values of pixels adjacent to the boundary, based on predicted values of the prediction units partitioned by the boundary, when the location of the .”   [See Figs. 9B/9C which disclose pixel arrangements for defining boundaries of a current block] 
Regarding claim 6,  Lee and Zhao teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Lee further discloses  “wherein the determining of the partition location comprises selecting one of two partition location candidates from 64among the reference pixels.”  [See para 0050 where a final prediction direction is determined by encoding the partitions obtained via Lee’s methods as per e.g., Figs. 4-6, 8, 9A and 9B and comparing the costs; hence, the partition yielding the minimum cost would be selected] 
Regarding claim 7,  Lee and Zhao teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Lee further discloses  “wherein, when a prediction mode of the coding unit is an inter mode, the partition location is derived by information indicating a location of a boundary of another coding unit, and a motion vector.” [As to the inter mode, reference Fig. 10 and para 0057-0058]
Regarding claim 8,  Lee and Zhao teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Lee further discloses “wherein information about the predetermined direction is obtained from a bitstream.” [Lee’s  predetermined direction of a straight line for partitioning a current block (e.g. para 0048) is based on an intra-prediction direction of a prediction mode. Since said mode(s) may be signaled in a bitstream, it follows said predetermined direction is also signaled so as to facilitate decoding operations. Also reference para 0016 and 0065 for support regarding partition info in a bitstream] 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Zhou, and in further view of  Rasmusson et al. (US 2011/0033127 A1), hereinafter referred to as Rasmusson.
Regarding claim 3,  Lee and Zhao teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Lee and Zhao however do not teach “wherein the determining of the reference pixels comprises determining pixels having a higher variance value as the reference pixels by comparing a variance value of pixels adjacent to a top side of the coding unit to a variance value of pixels adjacent to a left side of the coding unit.” Rasmusson on the other hand from the same or similar field of endeavor discloses the above feature. [See e.g., para 0009-0010 regarding computing variances of neighboring pixels/sub-blocks for prediction of a property value of the sub-block. Also reference Fig. 1 for support. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coding methods disclosed by Lee and Zhou to add the teachings of Rasmusson as above to enable for efficient pixel block compression and decompression so as to prevent prediction over the edge of discontinuities at sharp edges that was encountered in traditional buffer data techniques (para 0004-0006). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Zhou, and  in further view of Joshi et al. (US 8,879,632 B2), hereinafter referred to as Joshi.
Regarding claim 4,  Lee and Zhao teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Lee discloses the elements of claim 4 via for e.g., Fig. 9A, however, it is not explicit that Lee’s teachings address using the averaged predicted values of the PUs partitioned by the boundary.  Therefore Joshi from the same or similar field of endeavor is brought in to provide corresponding support to “wherein the performing the prediction comprises setting predicted values of pixels corresponding to the boundary as average predicted values of the prediction units partitioned by the boundary, when the location of the boundary for partitioning the coding unit indicates integer pixels.”   [See for e.g., col. 17 lines 18-26, col. 22 lines 26-37, and col. 24 lines 25-28 regarding using weighted sums of predictions from first and second partitions to calculate the prediction for the transition region (i.e., boundary)] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coding methods disclosed by Lee and Zhou to add the teachings of Joshi as above providing coding techniques to construct masks employed in geometric motion partitioning of video blocks using fixed point integer values versus floating point arithmetic (e.g., abstract) which allows for less complicated hardware arrangements and helps to save on computational time. 
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Zhao, and in further view of Merkle et al. (US 2014/0247867 A1), hereinafter referred to as Merkle.
Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the decoding method of Claims 1, 8.  The limitation “one or more boundaries” for partitioning a CU can be construed as those boundaries found in Lee as noted in claim 1 (e.g., Figs. 8 and 9).  As to obtaining partition information from a bitstream, see Lee in claim 8 above for support. Moreover,  Lee also discusses “partitioning a plurality of prediction units from the coding unit, based on the one or more boundaries [See prediction partitions in Lee (e.g. para 0016)]; and performing a prediction of the plurality of prediction units” [as per claim 1 above].  
Although Lee and Zhou’s methods suggest “determining the one or more boundaries by partitioning the coding unit by a predetermined number of pixels from the reference location, based on the partition reference location information;”, they do not explicitly disclose a predetermined number of pixels from the reference location, based on the partition reference location information. Merkle on the other hand from the same or similar field of endeavor [Wedgelet separation line is extended to partition predetermined block into 1st and 2nd partitions (e.g., para 0276) via start and end point positions having respective coordinates. Distance between points implies a block having a given size. See e.g. para 0102-0105. Also reference para 0113 regarding dependency on block size] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coding methods disclosed by Lee and Zhao to add the teachings of Merkle as above to provide techniques for partition coding via wedgelet-type partitioning of blocks that allow for a higher degree of freedom in partitioning the blocks in a more efficient manner (para 0004-0005). 
Regarding claim 10,  Lee, Zhao, and Merkle teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Lee further discloses “wherein the partition location reference information indicates a location of a boundary, which is closest to a top left pixel of the coding unit, from among the one or more boundaries.” [See Fig. 6 (e.g., pixels 63-64 at top-left of current block) along with Fig. 7 for defining a particular partition line direction that characterizes a boundary. Also refer to Fig. 8 and 9B which similarly disclose reference pixels at top-left of block indicating partition location reference information]  
The motivation for combining Lee, Zhao, and Merkle has been discussed in connection with claim 9, above. 
Regarding claim 11,  Lee , Zhao, and Merkle teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Lee and Zhao however do not explicitly disclose “wherein the predetermined number of pixels is based on a size of the coding [Wedgelet separation line is extended to partition predetermined block into 1st and 2nd partitions (e.g., para 0276) via start and end point positions having respective coordinates. Distance between points implies a block having a given size. See e.g. para 0102-0105. Also reference para 0113 regarding dependency on block size] 
The motivation for combining Lee, Zhao, and Merkle has been discussed in connection with claim 9, above. 
Regarding claim 12,  Lee, Zhao, and Merkle teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Lee and Zhao do not further disclose “wherein the partitioning of the plurality of prediction units comprises: selecting one of the one or more boundaries; and partitioning two prediction units from the coding unit, based on the selected boundary.” Merkle on the other hand from the same or similar field of endeavor discloses the above features. [Merkle demonstrates the foregoing as per for e.g. Fig. 5. Different orientations of wedgelet block partitions are shown. A given orientation can be selected and a minimum distortion wedgelet search performed (e.g., para 0115)]
The motivation for combining Lee, Zhao, and Merkle has been discussed in connection with claim 9, above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 10 am- 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486